[Cite as State v. Logsdon, 2010-Ohio-2536.]
                          STATE OF OHIO, COLUMBIANA COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO                                 )    CASE NO. 09 CO 8
                                              )
        PLAINTIFF-APPELLEE                    )
                                              )
VS.                                           )    OPINION
                                              )
TONY L. LOGSDON                               )
                                              )
        DEFENDANT-APPELLANT                   )

CHARACTER OF PROCEEDINGS:                          Criminal Appeal from the Court of
                                                   Common Pleas of Columbiana County,
                                                   Ohio
                                                   Case No. 08-CR-382

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                            Atty. Robert Herron
                                                   Columbiana County Prosecutor
                                                   Atty. Timothy J. McNicol
                                                   Assistant Prosecuting Attorney
                                                   105 South Market Street
                                                   Lisbon, Ohio 44432

For Defendant-Appellant:                           Atty. Douglas A. King
                                                   Hartford, Dickey & King Co., LPA
                                                   91 West Taggart Street
                                                   P.O. Box 85
                                                   East Palestine, Ohio 44113


JUDGES:

Hon. Cheryl L. Waite
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro
                                                   Dated: June 3, 2010
                                                                                       -2-


WAITE, J.


       {¶1}    Appellant Tony Leroy Logsdon was indicted on four counts of rape, and

entered a plea of guilty to the charges. The Columbiana County Court of Common

Pleas sentenced Appellant to 20 years in prison. Appellant argues on appeal that the

four counts should have been merged at sentencing and that the trial court failed to

consider the purposes and principles of felony sentencing in imposing a 20-year

prison term.    The record indicates that Appellant was indicted on four separate

counts of rape, and contains information about four distinct crimes for which he could

have been convicted and punished. As to whether the court considered the proper

sentencing factors, the transcript of the sentencing hearing reflects that the trial court

considered R.C. 2929.11 and 12, along with statements made by Appellant and the

victim, Grand Jury testimony, prior convictions, the relationship of Appellant to the

victim, and many other factors, in imposing the sentence. There is no error of law or

abuse of discretion in the sentence. The judgment of the trial court is affirmed.

                                      Background

       {¶2}    On January 29, 2009, Appellant was indicted on four counts of first

degree felony rape, R.C. 2907.02(A)(2).       He was alleged to have raped Tracey

Hoebeke four times at knifepoint on December 24, 2008. Appellant was 55 years old

at the time the crimes occurred, and the victim was 40 years old with three young

children. Appellant and the victim were neighbors. On Christmas Eve, Appellant

asked the victim to come to his trailer to pick up some gifts he had for her children.
                                                                                    -3-

After she arrived, he held her at knifepoint and threatened to kill her unless she

removed her clothing and submitted to various acts of rape. The charges include

counts of fellatio, cunnilingus, digital vaginal rape and digital anal rape. The counts

included force specifications and carried a maximum penalty of ten years in prison on

each count. On February 10, 2009, the state filed a Bill of Particulars explaining in

detail the context of each of the four counts.

       {¶3}   On March 23, 2009, the day of his scheduled jury trial, Appellant

entered a plea of guilty to the four charges. The written Crim.R. 11 plea agreement

reflects that Appellant understood he could receive up to 10 years in prison on each

count. A change of plea hearing was held on March 23, 2009. The court reviewed

the constitutional and non-constitutional rights Appellant was waiving by entering the

guilty plea. The state agreed to recommend a 20-year aggregate prison term as part

of the plea agreement.

       {¶4}   Sentencing took place on March 27, 2009. The victim and Appellant

both spoke at the hearing. As part of the sentencing proceedings, the court reviewed

the grand jury testimony of the victim describing the crime in detail. (3/27/09 Tr., p.

18.)   The court noted Appellant’s prior criminal convictions, including a prior

conviction in 1973 in Stark County for two counts of second degree murder. (3/27/09

Tr., p. 19.) The court reviewed the parties’ arguments regarding allied offenses of

similar import, and the court concluded that pursuant to State v. Barnes (1981), 68

Ohio St.2d 13, 427 N.E.2d 5, Appellant could be punished separately for each count

in the indictment. (3/27/09 Tr., p. 18.) The court considered the principles and
                                                                                   -4-

purposes of sentencing in R.C. 2929.11-12.        (3/27/09 Tr., p. 19.)    The court

considered factors regarding the seriousness of the crime, the likelihood of

recidivism, and the sentences imposed in similar cases. (3/27/09 Tr., p. 19.) The

court accepted the prosecutor’s recommendations for sentencing and sentenced

Appellant to ten years in prison on each count. Counts two, three and four were

ordered to be served concurrently to each other, but consecutive to the prison term in

count one for a total of 20 years in prison. The court also imposed five years of post

release control and designated Appellant a Tier III sexual offender. This appeal

followed on April 21, 2009, and counsel was appointed on appeal.

                         ASSIGNMENT OF ERROR NO. 1

      {¶5}   “THE TRIAL COURT ERRED IN FAILING TO MERGE THE FOUR

COUNTS OF THE INDICTMENT.”

      {¶6}   Appellant argues that he was charged with four counts of rape that

together constituted only one crime. He contends that the court should only have

sentenced him for one count of rape. Appellant contends that the principle of double

jeopardy prevents the state from punishing a person twice for the same conduct. The

Double Jeopardy Clause of the Fifth Amendment to the United States Constitution

and Section 10, Article I of the Ohio Constitution both prohibit multiple punishments

for the same offense. R.C. 2941.25 codifies the protections afforded by the Double

Jeopardy Clause and sets forth the conditions under which multiple punishments may

be imposed for the same or similar offenses. R.C. 2941.25 states:
                                                                                    -5-

       {¶7}   “(A)   Where the same conduct by defendant can be construed to

constitute two or more allied offenses of similar import, the indictment or information

may contain counts for all such offenses, but the defendant may be convicted of only

one.

       {¶8}   “(B) Where the defendant's conduct constitutes two or more offenses

of dissimilar import, or where his conduct results in two or more offenses of the same

or similar kind committed separately or with a separate animus as to each, the

indictment or information may contain counts for all such offenses, and the defendant

may be convicted of all of them.”

       {¶9}   Appellant contends that the various acts of rape in which he engaged

constituted a single course of criminal conduct, there was only one criminal animus

for the course of conduct, and that the conduct took place at one location during one

period of time. Appellant concludes that the entire series of events was, thus, one

crime and that he can only be sentenced for one count of first degree rape.

Appellant does not cite any particular caselaw or other authority indicating that a

court might be prohibited or limited in imposing separate punishments for distinct acts

of fellatio, cunnilingus, digital anal rape or digital vaginal rape.

       {¶10} In the past, these types of arguments would generally be treated as

waived or forfeited for purposes of appeal because Appellant entered into a Crim.R.

11 guilty plea and because of the oft-cited principle that a guilty plea waives all

issues except those directly related to the voluntariness of the plea. State v. Spates

(1992), 64 Ohio St.3d 269, 272-273, 595 N.E.2d 351. The Ohio Supreme Court,
                                                                                      -6-

though, however, ruled that a criminal defendant has the right to appeal the issue of

allied offenses under R.C. 2941.25 even if the defendant entered into a plea bargain

and even if the sentence was an agreed sentence under R.C. 2953.08(D). State v.

Underwood, 124 Oho St.3d 365, 2010-Ohio-1, 922 N.E.2d 923. Underwood allows a

court of appeals to review, even in the context of a plea agreement, whether multiple

counts in the plea agreement constitute allied offenses or whether those offenses

were committed with separate animus that may be punished separately.                  In

Underwood, the state conceded that some of the counts in the indictment were allied

offenses, and the trial court’s error in failing to merge the sentences for those counts

was corrected on appeal. There is no such evidence or agreement in the instant

case. On the contrary, the state has argued throughout this case that four separate

acts of rape occurred on December 24, 2008.

       {¶11} The state correctly relies on State v. Barnes, which held that an act of

fellatio followed immediately by vaginal intercourse constituted two separate crimes

within the meaning of R.C. 2941.25(B) and that each act of rape could be punished

separately. Barnes, supra, 68 Ohio St.2d. at 14, 427 N.E.2d 517.

       {¶12} Barnes also held that:

       {¶13} “If this court were to identify only one rape offense for each defendant,

we would, in effect, be issuing a license to rape. The appellate court's philosophy,

enables a rapist, after the first penetration, to commit two or three rapes for the penal

price of one. To affirm the decision of the lower court in this case would be to

sanction a total disregard for the safety of the victim. As the court so graphically
                                                                                      -7-

stated in the analogous case of Harrell v. State, supra, 88 Wis.2d at 565, 277 N.W.2d

462:

       {¶14} “ ‘* * * Repeated acts of forcible sexual intercourse are not to be

construed as a roll of thunder,-an echo of a single sound rebounding until attenuated.

One should not be allowed to take advantage of the fact that he has already

committed one sexual assault on the victim and thereby be permitted to commit

further assaults on the same person with no risk of further punishment for each

assault committed. Each act is a further denigration of the victim's integrity and a

further danger to the victim.’ ” Id. at 18-19.

       {¶15} We have similarly held that oral, anal and vaginal rape, occurring over a

short period of time, are offenses committed with separate animus and may be

punished separately. State v. Bunch, 7th Dist. No. 02 CA 196, 2005-Ohio-3309,

¶196ff.

       {¶16} In the instant case, the record shows that Appellant was accused of

committing separate acts of fellatio, cunnilingus, digital vaginal rape, and digital anal

rape, over a period of time during the afternoon of December 24, 2008. This in itself

would satisfy the requirements of Barnes. The record further shows that the crimes

did not take place in rapid succession, but rather, over a period of some time. During

the act of cunnilingus, the victim became physically ill and went to the bathroom to

vomit, and after that, Appellant then forced the victim to engage in fellatio. (3/27/09

Tr., State’s Exh. 1, p. 8.)    Appellant later forced the victim to his bedroom and

penetrated her with his fingers both vaginally and anally. (3/27/09 Tr., State’s Exh. 1,
                                                                                     -8-

pp. 8-9.) At one point the victim pushed Appellant’s knife off of the bed and tried to

escape, but Appellant knocked her down, forced her back to the bed, and raped her

again. Thus, the record contains references to at least four distinct acts of rape along

with various events intervening between each crime.

      {¶17} Based on the holding of Barnes and the fact that Appellant entered into

a valid guilty plea to four separate counts of rape, the trial court did not err in

imposing separate punishments for these crimes.          This assignment of error is

overruled.

                          ASSIGNMENT OF ERROR NO. 2

      {¶18} “THE       TRIAL    COURT       ERRED       IN   IMPOSING       MAXIMUM

CONSECUTIVE SENTENCES UPON DEFENDANT/APPELLANT.”

      {¶19} Appellant contends that the sentence is contrary to law because the

trial court failed to adequately consider the purposes and principles of felony

sentencing contained in R.C. 2929.11-12.

      {¶20} Courts of appeal take a limited, two-fold approach review of a felony

sentence as outlined by the recent plurality opinion in State v. Kalish, 120 Ohio St.3d

23, 2008-Ohio-4912, at ¶26. In the first step, we must “examine the sentencing

court's compliance with all applicable rules and statutes in imposing the sentence to

determine whether the sentence is clearly and convincingly contrary to law.” Id. In

examining the applicable rules and statutes, the sentencing court must consider the

purposes and principles of felony sentencing contained in R.C. 2929.11 and R.C.

2929.12.     Id. at ¶3-14; State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, 846
                                                                                      -9-

N.E.2d 1, ¶38. The sentencing court need not make any particular findings regarding

R.C. 2929.11-12. State v. Ballard, 7th Dist. No. 08 CO 13, 2009-Ohio-5472, ¶71.

There is a rebuttable presumption, even from a silent record, that the trial court

considered the statutory sentencing criteria found in R.C. 2929.11-12. Id.

       {¶21} If the sentence is not clearly and convincingly contrary to law, the

court's exercise of discretion “in selecting a sentence within the permissible statutory

range is subject to review for abuse of discretion.” Kalish, supra, at ¶17. Thus, the

second step of appellate review is to apply an abuse of discretion standard to

determine whether the sentence satisfies R.C. 2929.11 and R.C. 2929.12. Id. An

abuse of discretion is, “ ‘more than an error of law or judgment; it implies that the

court's attitude is unreasonable, arbitrary or unconscionable.’ ”         Blakemore v.

Blakemore (1983), 5 Ohio St.3d 217, 219, 5 OBR 481, 450 N.E.2d 1140, quoting

State v. Adams (1980), 62 Ohio St.2d 151, 157, 16 O.O.3d 169, 404 N.E.2d 144.

Although the trial court formerly was required to engage in detailed judicial factfinding

in order to justify imposing maximum or consecutive sentences, this is no longer the

case. State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470. Imposing

maximum or consecutive sentences is simply part of the trial court’s overall discretion

in issuing a felony sentence.

       {¶22} The record reflects that the trial court fully considered the purposes and

principles of felony sentencing. The court specifically noted that it had considered

R.C. 2929.11-12.    (3/27/09 Tr., p. 19.)     The court discussed the two overriding

purposes of felony sentencing, which are protecting the public from future crime and
                                                                                -10-

punishing the offender. R.C. 2929.11(A). The court discussed many of the specific

factors listed in R.C. 2929.12, including the serious physical harm suffered by the

victim, the relationship of the victim to Appellant, and Appellant’s prior criminal

record. Because the record reveals that the court did consider R.C. 2929.11-12,

Appellant’s argument is unpersuasive.

      {¶23} There also is no abuse of discretion evident from the record. The trial

court adopted the prosecutor’s recommendation regarding sentencing. The court

was aware of Appellant’s prior criminal record, including two counts of what had

previously been called second-degree murder. The court was able to consider the

victim’s statement as well as Appellant’s closing comments at the sentencing

hearing. The total punishment that could have been imposed was 40 years in prison,

and the court imposed only half that amount. The court noted that a lesser sentence

would demean the seriousness of the offenses.       The court also noted that the

sentence was consistent with sentences rendered in similar cases. The sentence is

well within the range of sentences allowed by law, and the trial court had full

discretion to impose a sentence within that range and did so. There is no abuse of

discretion evident from the record, and Appellant’s second assignment of error is

overruled.

      {¶24} In conclusion, there was no requirement for the trial court to merge the

four rape counts in the indictment prior to sentencing because the four counts

constituted separate crimes with separate animus, all of which were subject to a

separate punishment.   The trial court considered the purposes and principles of
                                                                                      -11-

felony sentencing, and there is no abuse of discretion apparent from the record with

respect to the 20-year prison term that was imposed.              Both of Appellant’s

assignments of error are overruled and the judgment of the trial court is affirmed.


Vukovich, P.J., concurs.

DeGenaro, J., concurs.